Exhibit 99.1 News Release For immediate release Calgary, Alberta April 23, 2010 TSX: OPC OPTI Canada Announces First Quarter 2010 Results OPTI Canada Inc. (OPTI or the Company) announced today the Company’s financial and operating results for the quarter ended March 31, 2010. The Long Lake Project (the Project) is the first to use OPTI’s integrated OrCrude™ process. Our proprietary process is designed to substantially reduce operating costs compared to other oil sands projects while producing a high quality, sweet synthetic crude oil. “We are pleased with progress at the Long Lake Project this quarter, especially our improvements in steam injection, bitumen production and plant reliability.” “We have maintained consistent and high volumes of steam generation since the turnaround last fall and April has seen a record number of well pairs receiving steam. Our bitumen production is ramping up and our Upgrader continues to perform well. We are looking forward to continued production growth through the remainder of the year.” “With our strong and continually improving operational results we are well-positioned to move forward in our strategic alternatives review,” said Chris Slubicki, President and Chief Executive Officer of OPTI. FINANCIAL HIGHLIGHTS Three months ended March 31 Years ended December 31 In millions Net earnings (loss) $ ) $ ) $ ) (3) Working capital (deficiency) 23 ) Total oil sands expenditures (4) 30 Shareholders’ equity $ $ $ Common shares outstanding (basic) (5) Notes: Amounts for 2010 and 2009 represent our 35 percent working interest in the Project. Amounts for 2008 represent our then 50 percent working interest in the Project. Includes $369 million pre-tax asset impairment provision related to working interest sale to Nexen. Capital expenditures related to Phase 1 and future phase development. Capitalized interest, hedging gains/losses and non-cash additions or charges are excluded. Common shares outstanding at March 31, 2010 after giving effect to the exercise of stock options would be approximately 284 million common shares. PROJECT STATUS The following update was provided in our press release dated April 27, 2010. Continued ramp up of steam injection and bitumen production rates remained the focus of our operations at the Long Lake Project (the Project) in the first quarter of 2010. Bitumen production is rising and the reservoir is responding to consistent steam injection. This trend has continued since the turnaround completed in the fall of 2009. During the first quarter of 2010 bitumen production averaged approximately 18,700 barrels per day (bbl/d) (6,545 bbl/d net to OPTI), a significant increase over the fourth quarter of 2009 average of approximately 13,600 bbl/d (4,760 bbl/d net to OPTI). March bitumen production averaged 22,000 bbl/d and recent production is approximately 25,000 bbl/d (8,750 bbl/d net to OPTI). Steam assisted gravity drainage (SAGD) surface facilities continue to perform reliably and as per design following the turnaround. Steam injection rates increased in the first quarter of 2010 to average approximately 114,000 bbl/d as compared to 76,000 bbl/d in the previous quarter. Steam injection rates continue to rise, with recent all-time highs of approximately 140,000 bbl/d. We currently have 79 well pairs receiving steam, comprised of 64 wells pairs on production and an additional 15 well pairs in circulation mode. With the conversion of wells from circulation to production mode, we expect nearly all of our available wells to be on production over the next few months. Our recent all-in steam-to-oil ratio (SOR) average is between 5 and 6, including steam to wells that are currently in steam circulation mode and wells early in the ramp up cycle. The recent SOR average of our producing wells is approximately 5 and includes 12 well pairs converted to production mode during the first quarter of 2010. As new production wells progress further along in the production cycle we would expect bitumen production to rise and corresponding SOR to decrease. During bitumen ramp up, the SOR for both all-in and producing wells is expected to be higher than our long term estimate of 3.0. We expect SOR to decline during 2010 as we maintain reliable steam injection. Upgrader units continue to perform consistently. On-stream time averaged 78% in the first quarter of 2010 and 87% in March; this measure is expected to increase during 2010. Throughout the SAGD ramp up period, we expect to purchase approximately 10,000 bbl/d of externally-sourced bitumen. We continue to use produced syngas as a low cost fuel source in our SAGD operations. Premium Sweet Crude (PSCTM) yields averaged approximately 63% over the first quarter of 2010 as compared with 60% in the previous quarter. Yield for the first quarter of 2010 was temporarily affected by down-time in the solvent deasphalter during February but was higher in the remainder of the quarter. Yields are expected to increase to the design rate of 80% once the Upgrader consistently reaches approximately 50% of design capacity, including externally-sourced bitumen. FUTURE PHASES Phase 2 engineering and initial development of Phases 3 through 6 continue. STRATEGIC ALTERNATIVES REVIEW The following update was provided in our press release dated April 27, 2010. OPTI’s Board of Directors continues to move forward in its process to explore strategic alternatives for enhancing shareholder value. The economic environment, recent operational improvements, strengthening merger and acquisition valuations for oil sands assets and the future potential of OPTI's assets support its current strategy. Strategic alternatives may include capital market opportunities, restructuring the current credit facility, asset divestitures, and/or a corporate sale, merger or other business combination. The ultimate objective of carrying out this review is to determine which alternative(s) might result in superior value for shareholders. RESULTS OF OPERATIONS Three months ended March 31 $ millions, except per share amounts Revenue, net of royalties $
